Title: To Benjamin Franklin from John Wright, 19 April 1782
From: Wright, John
To: Franklin, Benjamin


Dear Friend
London 19th of 4th mo (April) 1782
I embrace with Satisfaction the opportunity which offers of writing to thee whom for many years I have been used to consider as a valuable sincere friend to myself in particular and to mankind in general and have often regretted the Cause of thy Seperation the unhappy cause which has so long deprived this once happy & beloved Country of thy presence assistance & advice. But I trouble thee now chiefly to beg leave to introduce to thy notice the bearer William Rawle Son of the late Francis Rawle of Philadelphia who has been here to finish his Studies & is returning home to whom I doubt not thy giving thy kind countenance & protection.
Suppose thou mayst have heard that our old ffrds Brown Collinson & Trittons House have failed to the surprise & Injury of many though our house is happily quite Clear. Its yet uncertain how their affairs will turn out— Hope thou hast no Concern but if thou hast I beg leave to tender our service to exhibit the proof of Debt &c. James Brown the son of Hinton Brown has been deceased abot. 12 mos. so my poor relation Ths. Collinson & his nephew Tritton Grandson of Hinton are left to endure the Storm of affliction & trouble. T. C. brot. a hansome fortune with him to that House which with all that the House was once or was supposed possessed of is sunk & gone through some unaccountable Conduct owing principally it seems to the Credulity & weakness of the late James Brown in trusting people with unwarrantable sums particularly one House viz Rabone & Crinzo’s for £140.000 who stopped on the 6th. & that obliged them to Stop on the 7th. Ultimo So much for this unpleasant subject.
As to publick matters they wear a more agreable aspect It is thought. The new ministry appear determined to proceed on true Constitutional principles & the K—— seem most cordially to enter into the Idea which I hope Will have the most salutary effects & that peace & prosperity may in due time insue.
I trust in thy former indulgence to excuse this freedom & if there is any impropriety in writing after this manner under present circumstances it may not be deemed impertinent but rather attributd. to want of knowledge. I should esteem a letter a favr from thee & also to receive thy Commands but permit me to say that seeing thee here again would afford the highest satisfaction & pleasure to abundance of thy ffrds as well in the highest as lower departments of life and to None more than to me in particular who am with great Esteem Thy Respectful Friend
John Wright
Dr. Benjamin Franklin
 
Addressed: Dr. Benjamin Franklin / at / Paris / per favr. of William Rawle
Endorsed: Hotel de Montgomery Rue de Colombier
Notation: John Wright, London 19. April 1782.
